FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30268

              Plaintiff-Appellee,                D.C. No. 1:94-cr-00082-SPW

 v.
                                                 MEMORANDUM*
DEAN LAFROMBOISE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Dean LaFromboise appeals pro se from the district court’s order granting in

part his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      LaFromboise first contends that the district court erred by failing to apply

Amendment 782 to all the counts of conviction. This contention fails because the

court followed the proper procedure. Specifically, the court lowered the base

offense level by two, as required by Amendment 782, and correctly calculated an

amended Guidelines range of 292 to 365 months. It then reduced the overall

sentence to 347 months, within the amended range. The court’s decision to

apportion the 73-month reduction to only two of the counts of conviction was not

improper. See generally Dillon v. United States, 560 U.S. 817, 827 (2010)

(describing step one the resentencing process under section 3582(c)(2)). To the

extent LaFromboise argues that the court failed to explain why it did not grant a

greater reduction, the record reflects that the court considered the parties’

arguments and selected a sentence between the low-end sentence requested by

LaFromboise and the high-end sentence requested by the government. See United

States v. Carty, 520 U.S. 984, 992 (9th Cir. 2008) (en banc).

      LaFromboise next contends that the district court abused its discretion

because his age, post-sentencing conduct, and other mitigating factors supported a

greater reduction in his sentence. The district court did not abuse its discretion in

light of the 18 U.S.C. § 3553(a) factors and the totality of the circumstances,




                                           2
including the nature of LaFromboise’s offenses. See United States v. Dunn, 728
F.3d 1151, 1155, 1159 (9th Cir. 2013).

      Finally, LaFromboise argues that the district court erred at his 2006

resentencing hearing in various ways. These contentions are not cognizable in a

section 3582(c)(2) proceeding. See Dillon, 560 U.S. at 831.

      AFFIRMED.




                                         3                                    15-30268